NO. 07-08-0262-CV

                            IN THE COURT OF APPEALS

                     FOR THE SEVENTH DISTRICT OF TEXAS

                                     AT AMARILLO

                                       PANEL A

                                     MAY 12, 2009

                         ______________________________


                        LLANO ROYALTY, LTD., APPELLANT

                                           V.

                          CHARLIE CUMMINGS, APPELLEE

                       _________________________________

            FROM THE 47TH DISTRICT COURT OF POTTER COUNTY;

                  NO. 94,302-A; HONORABLE HAL MINER, JUDGE

                        _______________________________

Before CAMPBELL and HANCOCK and PIRTLE, JJ.


                              MEMORANDUM OPINION


      This case involves a dispute over the status of an oil and gas lease. The trial court

entered a judgment in favor of Appellee, Charlie Cummings, that the lease had terminated

and also awarded attorney’s fees. Appellant, Llano Royalty, Ltd., perfected this appeal.

Prior to submission of the merits of the appeal Llano Royalty, Ltd. and Charlie Cummings

filed a Joint Motion to Remand. By the motion, the parties represent they have reached
an agreement to settle and compromise their differences. They request this Court set

aside the trial court’s judgment without regard to the merits and remand the case to the trial

court for rendition of judgment in accordance with their agreement.


       To accord the trial court with jurisdiction to accomplish the relief requested by the

parties and effectuate the settlement agreement, we grant the motion and, without passing

on the merits of the appeal, set aside the trial court’s judgment and remand the cause for

further proceedings. See Tex. R. App. P. 42.1(a)(2)(B). See also Sutton v. Horseshoe

Hills, Ltd., 278 S.W.3d 923 (Tex.App.–Houston [14th Dist. 2009, no pet.); Vigil v. Montero,

225 S.W.3d 271 (Tex.App.–El Paso 2006, no pet.). Pursuant to the motion, costs are

taxed against the party by whom incurred. Having set aside the judgment at the request

of the parties, no motion for rehearing will be entertained and our mandate will issue

forthwith.


                                                  Patrick A. Pirtle
                                                      Justice




                                              2